        Case 2:21-cv-06391 Document 1 Filed 08/08/21 Page 1 of 19 Page ID #:1




 1 Robert K Lu (Cal. Bar. No. 198607)
      rlu@reidwise.com
 2 R EID & WISE LLP
   U.S. Bank Tower
   633 West Fifth Street, 26th Floor
 3
   Los Angeles, CA 90071
   Tel.: 619.300.1849
 4
   Attorneys for Plaintiffs
 5

 6                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 7

                                                       Case No.    2:21-cv-6391
 8
     BEIBEI DU, MENG XIAO, XINXIN LI,                  PETITION FOR WRIT OF
 9   YUN GAO, and YAO YAO,                             MANDAMUS AND COMPLAINT
                                                       FOR INJUNCTIVE RELIEF
10              Plaintiffs,                            [Plaintiffs’ Declaration concurrently
                                                       filed and attached hereto]
11         v.

12   U.S. CITIZENSHIP AND
     IMMIGRATION SERVICES; UR M.
13   JADDOU, in her official capacity as the
     Director of USCIS; DONNA P.
14   CAMPAGNOLO, in her official capacity
     as the Director, California Service Center,
15   USCIS; LOREN MILLER, in his official
     capacity as the Director, Nebraska Service
16   Center, USCIS; and USCIS TEXAS
     SERVICE CENTER DIRECTOR
17
                Defendants.
18

19

20



                                                   1
                PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR INJUNCTIVE RELIEF
         Case 2:21-cv-06391 Document 1 Filed 08/08/21 Page 2 of 19 Page ID #:2




 1                          PETITION FOR WRIT OF MANDAMUS

 2                                       INTRODUCTION

 3   This is an action brought by Plaintiffs pursuant to the Administrative Procedure Act, 5

 4   U.S.C. § 702, et. seq., challenging an unlawful delay of agency action by the United

 5   States Citizenship and Immigration Services (“USCIS”) and its service centers and

 6   seeking an order from this Court to compel Defendant USCIS comply with the law and

 7   provide a timely adjudication of Plaintiffs’ applications for H-4 status and Employment

 8   Authorization Document (“EAD”).

 9                                        JURISDICTION

10          1.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal question)

11   and the Mandamus Act, 28 U.S.C. § 1361.

12                                            VENUE

13          2.      Venue in this district is proper under 28 U.S.C. § 1391(e)(1). Under this

14   section, venue is proper if suit is brought in a district where a defendant resides or a

15   substantial part of the events or omissions giving rise to the claim occurred. This district

16   is the proper venue for this action because this district is in which Defendant USCIS

17   officer, the Director of USCIS California Service Center, resides; and the USCIS

18   California Service Center, is where Plaintiff Yun Gao’s applications are pending with.

19

20



                                                  2
                 PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR INJUNCTIVE RELIEF
        Case 2:21-cv-06391 Document 1 Filed 08/08/21 Page 3 of 19 Page ID #:3




 1                                           PARTIES

 2         Plaintiff Beibei Du

 3         3.      Plaintiff, Beibei Du, a citizen of China and resident of Jamaica Plain,

 4   Massachusetts, is currently under H-4 status which is valid through June 1, 2022.

 5   Plaintiff Du’s husband, Changbin Jing, is in H-1B status and has an approved I-140

 6   petition (Immigrant Petition for Alien Workers). On August 13, 2020, Plaintiff Du

 7   lawfully filed a Form I-765 to apply for her H-4 EAD based on her husband’s approved

 8   H-1B extension approval and I-140 petition approval. Her H-4 EAD application has

 9   been pending with USCIS for almost twelve months. She has been unemployed since

10   October 2020 because of the alleged delay, and she will have to stay unemployed as

11   USCIS continues the delay. As the same time, her previous employer has showed

12   explicit intent to rehire her once she receives her H-4 EAD. Plaintiff Du is a mother of

13   two. As her husband’s salary alone is not enough to cover the family’s expenses,

14   Plaintiff’s family of four is suffered the harms caused by the alleged delay. Her

15   declaration is attached and incorporated as part of this petition.

16          Plaintiff Meng Xiao

17         4.      Plaintiff, Meng Xiao, is a citizen of China and resident of Redmond,

18   Washington. She is currently out of status, as her previous H-4 status expired on July 4,

19   2021. Plaintiff Xiao’s husband, Xiangyu Dong, is in H-1B status and has an approved I-

20   140 petition. On January 6, 2021, Plaintiff Xiao has properly filed a Form I-539 to extend


                                                  3
                PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR INJUNCTIVE RELIEF
        Case 2:21-cv-06391 Document 1 Filed 08/08/21 Page 4 of 19 Page ID #:4




 1   her H-4 status and a Form I-765 of EAD renewal application well within the six-month

 2   filing window prescribed by Defendants. Her H-4 EAD has been pending with USCIS

 3   for more than seven months.        Since her upcoming new job will shortly start on

 4   September 9, 2021, she is in desperate need of her H-4 EAD to be approved to start

 5   working, end the unemployment, and yield income for her family. Her declaration is

 6   attached and incorporated as part of this petition.

 7         Plaintiff Xinxin Li

 8         5.      Plaintiff Xinxin Li is a citizen of China and a resident of Fremont,

 9   California. She is currently staying in the United States under H-4 status with a valid

10   EAD, both of which are valid through August 15, 2021. On May 3, 2021, Plaintiff Li

11   filed a Form I-539 to extend her H-4 status and a Form I-765 for H-4 EAD renewal based

12   on her husband’s H-1B extension approval and approved I-140 petition. Her applications

13   have been pending with USCIS for more than three months. Previously, Plaintiff Li

14   filed her initial H-4 and EAD applications on August 1, 2021, which were approved on

15   June 11, 2021, 10.5 months after the filing. The previous delay has resulted in Plaintiff’s

16   four-month unemployment. However, the previous delay also renders that Plaintiff Li

17   only has a valid EAD card with two-month validity until August 15, 2021. As USCIS

18   repetitively and routinely delays Plaintiff’s EAD applications, Plaintiff Li would have to

19   cease her works again on August 16, 2021. The repetitive unemployment caused by

20   USCIS has caused financial harms to Plaintiff Li and her family. Furthermore, Plaintiff



                                                  4
                PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR INJUNCTIVE RELIEF
        Case 2:21-cv-06391 Document 1 Filed 08/08/21 Page 5 of 19 Page ID #:5




 1   Li is currently working as an Associate Scientist. Her job responsibilities focus on anti-

 2   cancer, rare diseases drug development, and COVID-19 vaccine development which are

 3   at public health concern and in the national interest. Her sudden stop of work will cause

 4   her employer financial loss and negatively impact the public health industry. Her

 5   declaration is attached and incorporated as part of this petition.

 6         Plaintiff Yun Gao

 7         6.       Plaintiff, Yun Gao, a citizen of China and resident of Newark, California, is

 8   currently under H-4 status, which is valid through July 24, 2022. Plaintiff Gao’s

 9   husband, Zhouyuan Yang, is in H-1B status and has an approved I-140 petition. On

10   December 24, 2020, Plaintiff Gao has filed a Form I-765 to renew her H-4 EAD, and her

11   H-4 EAD application has been pending with USCIS for more than seven months. She is

12   in urgent need of his renewed EAD to start working for her upcoming employer and to

13   lessen the financial burden of her family, including her two-year-old child. Her

14   declaration is attached and incorporated as part of this petition.

15         Plaintiff Yao Yao

16         7.      Plaintiff, Yao Yao, a citizen of China and resident of Northville, Michigan,

17   is currently staying in the United States under H-4 status with a valid EAD, both of which

18   are valid through August 14, 2021. Plaintiff Yao’s husband, Min Zhang, is in H-1B

19   status and has an approved I-140 petition. On March 10, 2021, Plaintiff Yao filed a Form

20   I-539 to extend H-4 status and a Form I-765 to renew her H-4 EAD. Both her H-4 and



                                                   5
                PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR INJUNCTIVE RELIEF
        Case 2:21-cv-06391 Document 1 Filed 08/08/21 Page 6 of 19 Page ID #:6




 1   EAD applications have been pending with USCIS for more than five months. She will

 2   be forced to stop working after August 14, 2021, until USCIS adjudicates her

 3   applications. She is a mother of two young children. She needs her job to support her

 4   family. She is in urgent need of the pending EAD to keep her employment and resume

 5   works as soon as possible. Her declaration is attached and incorporated as part of this

 6   petition.

 7          Defendant USCIS

 8          8.       Defendant United States Citizenship and Immigration Services (“USCIS”)

 9   is the agency within the Department of Homeland Security which is responsible for

10   adjudicating the Change/Extend of Nonimmigrant Status application and the application

11   for EADs.

12          Defendant Ur Jaddou

13          9.       Defendant Ur Jaddou is sued in her official capacity the Director of United

14   States Citizenship and Immigration Services (“USCIS”), she oversees the Service

15   Centers providing service for persons seeking immigration benefits and provides

16   decisions to individuals requesting immigration benefits at Service Centers where the

17   Plaintiffs’ applications remain pending.

18         Defendants Directors of USCIS California, Nebraska, and Texas Service

19   Centers

20          10.      Defendants Directors of USCIS California Service Center, Nebraska



                                                   6
                 PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR INJUNCTIVE RELIEF
        Case 2:21-cv-06391 Document 1 Filed 08/08/21 Page 7 of 19 Page ID #:7




 1   Service Center, and Vermont Service Center are sued in their official capacity as the

 2   Directors of USCIS Service Centers in charge of the final adjudication of Plaintiffs’ H-4

 3   and EAD applications in a timely manner.

 4                      S TATUTORY AND REGULATORY BACKGROUND

 5        Congressional Intent

 6         11.    8 U.S.C. § 1571(b) states:

 7        “It is the sense of Congress that the processing of an immigration benefit
          application should be complete not later than 180 days after the initial filing of the
 8        application, except that a petition for a nonimmigrant visa under section 1184(c) of
          this title should be processed not later than 30 days after the filing of the petition. "
 9
           12.    Plaintiffs’ filings of Form I-539, either to change to H-4 status or extend H-
10
     4 status, is the types of nonimmigrant visa under section 1184(c) that Congress intends
11
     to have USCIS adjudicated within 30 days.
12
           H-4 EAD Rule
13
           13.    The Immigration and Nationality Act (“INA”) authorizes the issuance of
14
     nonimmigrant visas and status to professional workers to fill positions in the U.S. in
15
     specialty occupations in the H-1B classification as well as their spouses and children, in
16
     the H-4 classification. 8 U.S.C. § 1101(a)(15)(H).
17
           14.    H-1B and H-4 status is usually limited to 6 years. 8 U.S.C. § 1184(g)(4).
18
           15.    Many H-1B workers are sponsored by their employers to become “Lawful
19
     Permanent Residents” (“LPRs” or “green card holders”) in the employment based (“EB”)
20
     categories. 8 U.S.C. § 1153(b)(1), (2), and (3) (commonly EB1, EB2, and EB3).

                                                  7
             PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR INJUNCTIVE RELIEF
        Case 2:21-cv-06391 Document 1 Filed 08/08/21 Page 8 of 19 Page ID #:8




 1         16.    The INA was amended on October 17, 2000 by The American

 2   Competitiveness in the Twenty First Century Act of 2000, Pub. L. No. 106-313, 114 Stat.

 3   1253, Title I, § 104(c) (“AC21 § 104(c)”) which provides special protections for

 4   beneficiaries of petitions subject to per country limitations, in a conforming amendment

 5   that is now Note 5 to 8 U.S.C. § 1184, which permits the beneficiary of an immigrant

 6   petition (Form I-140) in the EB1, EB2, or EB3 classifications (8 U.S.C. § 1153(b)(1),

 7   (2), and (3)) to exceed the 6 year maximum in H-1B or H- 4 status if the beneficiary is

 8   “eligible to be granted that status but for application of the per country limitations

 9   applicable to immigrants under those paragraphs” and permits indefinite 3 year

10   extensions of H-1B and H-4 status “until the alien’s application for adjustment of status

11   has been processed and a decision made thereon.”

12         17.    A regulation promulgated in 2015 authorizes the issuance of an

13   Employment Authorization Document (“EAD”) for H-4 spouse dependents who are

14   derivative beneficiaries of approved I-140 immigrant petitions and who are prevented

15   from finalizing their Lawful Permanent Resident applications due to per-country

16   limitations on the number of green card approvals in a Fiscal year. Employment

17   Authorization for Certain H-4 Dependent Spouses, 80 Fed. Reg. 10,284 (Feb. 25, 2015)

18   (codified at 8 C.F.R. §§ 214.2, 274a) (“H-4 EAD Rule”).

19         18.    The H-4 EAD Rule was enacted to “ameliorate certain disincentives that

20   currently lead H 1B nonimmigrants to abandon efforts to remain in the United States



                                                 8
             PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR INJUNCTIVE RELIEF
        Case 2:21-cv-06391 Document 1 Filed 08/08/21 Page 9 of 19 Page ID #:9




 1   while seeking [lawful permanent resident] status, thereby minimizing disruptions to U.S.

 2   businesses employing such workers.” Save Jobs USA v. U.S. Dept. Homeland Security,

 3   942 F.3d 504, 507 (2019), quoting 80 Fed. Reg. 10,284, 10,285.

 4           19.   The H-4 EAD Rule only allows H-4 EAD renewal applicants to renew their

 5   H-4 EAD 180 days prior to the expiry of their current H-4 EADs. 8 C.F.R. §§ 214.2,

 6   274a.

 7                                             FACTS

 8           20.   Plaintiffs are lawful nonimmigrant nationals of China applying for H-4

 9   EADs based on their spouse’s H-1B status and approved I-140 immigrant petition. Three

10   of them, Plaintiffs Meng Xiao, Xinxin Li and Yao Yao are applying to extend their H-4

11   status and applying for H-4 EAD renewals. Another two Plaintiffs, Plaintiffs Beibei Du

12   and Yun Gao are applying initial H-4 EADs.

13           21.   Plaintiffs are not recent entrants to the United States; however, they all have

14   or had been lawfully residing and working in the United States with valid status for years.

15   Plaintiffs are intending prospective immigrants with a U.S. residence, and along with

16   their spouses who are waiting for an available visa before filing an application to adjust

17   status to Lawful Permanent Resident (“LPR”). The I-140 immigrant petition filed and

18   approved for their spouses (and which enables them to immigrate as a derivative

19   beneficiary) has “priority dates” or place in line.

20           22.   Despite having waited for up to four years already in line to become eligible



                                                   9
              PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR INJUNCTIVE RELIEF
       Case 2:21-cv-06391 Document 1 Filed 08/08/21 Page 10 of 19 Page ID #:10




 1   for LPR status, it will still be a number of years until they are able to file for adjustment

 2   of status due to the per-country limitations in 8 U.S.C. § 1152(a)(2).

 3         23.    Plaintiffs have either filed to apply for initial H-4 EAD or renewal of H-4

 4   EAD pursuant to the special provisions of AC21 § 104(c). Two of them, Plaintiffs Beibei

 5   Du and Yun Gao, are applying for initial H-4 EADs. The other three of them, Plaintiffs

 6   Meng Xiao, Xinxin Li, and Yao Yao, are applying for H-4 EAD renewals.

 7         24.    Three Plaintiffs, Meng Xiao, Xinxin Li, and Yao Yao, are applying for H-4

 8   status and EAD renewals. These Plaintiffs have or had been working under their H-4

 9   EADs in the past years. However, they are or will be forced to stop their continuous

10   employment or could not start new job as expected when their current H-4 EADs expire,

11   as the alleged H-4 EAD renewal applications are still pending with USCIS. Plaintiff

12   Meng Xiao finally received her dream offer, and she needs USCIS adjudicating her EAD

13   to start her Advisory Associate position at KPMG LLP. Plaintiff Xinxin Li is working as

14   an Associate Scientist for Ascendis Pharma. She would have to cease her hob and face

15   he potential risk of losing her employment as her current valid H-4 EAD will expire on

16   August 15, 2021. Plaintiffs, Yao Yao’s current H-4 EAD will expire shortly on August

17   14, 2021. She needs her EAD renewal application to be approved to continue her job as

18   a Senior Attorney for Reising Ethington P.C.

19         25.    Plaintiffs Beibei Du and Yun Gao are in H-4 status without an EAD. They

20   have timely applied for an EAD as early as possible in order to start working in the United



                                                  10
             PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR INJUNCTIVE RELIEF
       Case 2:21-cv-06391 Document 1 Filed 08/08/21 Page 11 of 19 Page ID #:11




 1   States and yield income for their families. Plaintiff Beibei Du has been rehired by her

 2   previous employer due to her great contribution to the company. She needs a valid EAD

 3   to start her work. Plaintiff Yun Gao has already received her dream offer; however, she

 4   has to stay unemployed until her EAD application has been approved. All of them have

 5   finished their higher educations and have been able to secure job offers. However, they

 6   were unable to start working solely because of the prolonged delay of adjudication on

 7   their H-4 EAD applications.

 8         26.    Plaintiffs timely filed their H-4 and EAD applications, before the expiration

 9   date of their current status and EADs and as soon as they became eligible to file for the

10   H-4 EAD. Plaintiffs Xinxin Li and Yao Yao applied early in order to work continuously

11   on the same job position that they have been served for years. Plaintiffs Meng Xiao and

12   Yun Gao also applied on earliest possible date which they are eligible to sit for the

13   position they have been offered and yield income for their families.

14         27.    Plaintiffs have been suffering emotional hardships because of the

15   immediacy of their loss of employment. Plaintiffs and their families have and will suffer

16   severe financial loss and be in a helpless situation when they lose their employment.

17         28.    Plaintiffs are having a family to support, they need to work to earn their

18   family a stable life in the United States, especially for the Plaintiffs who are supporting

19   children in their family. Plaintiff Beibei Du is a mother of two children, one was born

20   May 15, 2017, the other was born on December 20, 2020. Plaintiff Yun Gao has a two-



                                                 11
             PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR INJUNCTIVE RELIEF
       Case 2:21-cv-06391 Document 1 Filed 08/08/21 Page 12 of 19 Page ID #:12




 1   year-old child to support. Her child would only be able to receive a good education and

 2   a nice living condition when Plaintiff Gao started working under a valid EAD. Plaintiff

 3   Yao Yao also has two children, one was born on June 11, 2013, the other was born on

 4   November 2, 2016. All three Plaintiffs are mothers of young children, they have been

 5   working hard in the past to support their children’s future. They are in desperate need of

 6   their valid H-4 EAD to either continue their current job or start her new career in the

 7   United States.

 8         29.    Plaintiff Xinxin Li, specifically, has already suffered from USCIS’s delay

 9   of processing H-4 and EAD applications once this year. On August 1, 2021, Plaintiff Li

10   filed her initial H-4 and EAD applications, more than five months before the expiry of

11   her previous OPT EAD, in order to continuously for her pervious employer. However,

12   USCIS finally approved her H-4 and EAD on June 11, 2021, more than 10 months after

13   the filing, which resulted in her job termination and four-month unemployment from

14   February to June 2021. Plaintiff Li is capable enough to secure another employment and

15   has started working in June 2021. However, her initial H-4 EAD is only valid for two

16   months until August 15, 2021, which means she will experience the exact same tragedy

17   caused by USCIS twice a year. The repetitive and routinely delay has caused extreme

18   financial harms to Plaintiff Li.

19         30.    If Plaintiffs lose employments, they and their families will suffer financial

20   hardship because of the loss of their employment and income. They will also suffer from



                                                 12
             PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR INJUNCTIVE RELIEF
       Case 2:21-cv-06391 Document 1 Filed 08/08/21 Page 13 of 19 Page ID #:13




 1   emotional hardships due to the unstable future of their life, which may cause difficulties

 2   to their young children and incoming babies. Losing half of their household income due

 3   to Plaintiffs’ unemployment is devastated to their families and children during a global

 4   pandemic.

 5            31.   Plaintiffs relied on the H-4 EAD Rule to obtain EADs in order to seek for

 6   employment. Plaintiffs either have engaged in or is going to engage in critical work for

 7   their employers, who rely or will reply on Plaintiffs to achieve their institutional business

 8   goals.

 9            32.   The delay in adjudicating Plaintiffs’ timely filed EAD applications will

10   cause significant financial and emotional hardships to Plaintiffs and will cause disruption

11   to their work for their U.S. employers amid COVID-19 pandemic. This has caused

12   consternation and anxiety to Plaintiffs, who are eligible for EADs, as they may lose

13   eligibility due to the continued unreasonable delay by Defendants.

14                                     CAUSE OF ACTION

15       USCIS NEGLECTS THEIR CONSTITUTIONAL DUTY TO CARRY OUT

16                  THEIR MINISTERIAL DUTIES IN A TIMELY MANNER

17            33.   Defendants failed to comply with the statutory timeline in 8 U.S.C. § 1571

18   mandating adjudication of nonimmigrants’ EADs within 30 days in violation of the APA.

19   Defendants’ duty to timely adjudicate Plaintiffs nonimmigration benefits within 30 days

20   after the filing is nondiscretionary and charged by Congress. Under Section 202 of the


                                                  13
               PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR INJUNCTIVE RELIEF
        Case 2:21-cv-06391 Document 1 Filed 08/08/21 Page 14 of 19 Page ID #:14




 1   American Competitiveness in the Twenty-first Century of 2000 (“AC 21”), the text clearly

 2   states that “a nonimmigrant visa under section 214(c) of the Immigration and Nationality

 3   Act should be processed not later than 30 days after the filing of the petition.” Plaintiffs’

 4   applications for H-4 status are clearly the kind of nonimmigrant visa which the agency

 5   should adjudicate within 30 days after the filing. Noteworthy, the legislative history, H.R.

 6   5871, recognized the backlog of nonimmigrant applications in the Department’s

 7   processing system, but still suggests that

 8         “[t]he Department (U.S. Department of Homeland Security) cannot assign a
           processing time goal that is longer than a maximum processing timeframe set forth
 9         in section 202 of the American Competitiveness in the Twenty-first Century Act of
           2000” (emphasis added)
10
     even when there is a backlog. To Amend the Immigration Services and Infrastructure
11
     Improvements Act of 2000 to provide for additional rules regarding processing of
12
     immigration applications, and for other purposes. H.R. 5871, 116th Cong. §3 (2020).
13
     Thus, this Court has the authority to compel Defendants to adjudicate Plaintiffs' I-539
14
     and I-765 applications and grant them EADs pursuant to the APA. 5 U.S.C. §§
15
     555, 702, 706(1)-(2)(A).
16
                                     CLAIMS FOR RELIEF
17
                                   Administrative Procedure Act
18
            34.   The Administrative Procedure Act, 5 U.S.C. § 555(b) and 706(1), provides
19
     the Court with authority to compel agency action unreasonably delayed.
20
            5 U.S.C. § 555(b)

                                                  14
              PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR INJUNCTIVE RELIEF
       Case 2:21-cv-06391 Document 1 Filed 08/08/21 Page 15 of 19 Page ID #:15




 1
            “…. So far as the orderly conduct of public business permits, an interested
 2
            person may appear before an agency or its responsible employees for the
 3          presentation, adjustment, or determination of an issue, request, or
            controversy in a proceeding, whether interlocutory, summary, or otherwise,
 4
            or in connection with an agency function. With due regard for the
 5          convenience and necessity of the parties or their representatives and
 6          within a reasonable time, each agency shall proceed to conclude a matter
            presented to it….” (emphasis added.)
 7

 8         5 U.S.C. § 706

 9
           “To the extent necessary to decision and when presented, the reviewing court
10        shall decide all relevant questions of law, interpret constitutional and statutory
          provisions, and determine the meaning or applicability of the terms of an
11
          agency action. The reviewing court shall — (1) compel agency action
12        unlawfully withheld or unreasonably delayed; […]” (emphasis added.)

13
           35.    Defendants have unreasonably withheld and delayed adjudication of
14
     Plaintiffs’ applications. As explained in paragraph 46 above, Plaintiffs had timely filed
15
     their H-4 and EAD applications, either early ahead of the expiration date of their current
16
     EADs status and, or as soon as they became eligible to file for the H-4 EAD. Given
17
     Plaintiffs’ submission of multiple inquiries and expedite requests to demonstrate their
18
     hardships and the urgency of their situation to USICS, it is unreasonable for Defendants
19
     to delay the adjudication beyond the expiration date and 30 days after the filings, which
20
     has directly led to the Plaintiffs’ inability to work consecutively in their current job


                                                 15
             PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR INJUNCTIVE RELIEF
       Case 2:21-cv-06391 Document 1 Filed 08/08/21 Page 16 of 19 Page ID #:16




 1   capacities.

 2

 3                                         Mandamus Act

 4         36.     The Mandamus Act, 28 U.S.C. § 1361, provides the Court with the authority

 5   to compel an officer or employee of any agency of the United States to perform a duty

 6   owed to Plaintiffs:

 7         “The district courts shall have original jurisdiction of any action in the nature of
 8         mandamus to compel an officer or employee of the United States or any agency
           thereof to perform a duty owed to the plaintiff.”
 9

10         37.     Plaintiffs have clear rights to the relief requested. Plaintiffs’ spouses’ H-1B

11
     petition has already been approved and they are eligible for H-4 status as dependents,

12
     thus, under the H-4 EAD Rule, they are also eligible for H-4 EADs that matched the time

13
     period of their H-4 status.

14
           38.     Defendant has a legal obligation to perform the act in question – to

15
     adjudicate the H-4 extension and EAD renewal in a reasonable time under the

16
     circumstances.

           39.     Under the circumstances it is unreasonable for Defendants to delay issuance
17

     of Plaintiffs’ H-4 status related requests when the agency has already granted their
18

     spouses’ petitions and where their status and work authorization has expired or will soon
19

     expire, and they will lose their jobs if Defendants fail to timely act upon their pending
20



                                                  16
             PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR INJUNCTIVE RELIEF
       Case 2:21-cv-06391 Document 1 Filed 08/08/21 Page 17 of 19 Page ID #:17




 1   applications.

 2          40.      No other adequate remedy is available. Plaintiffs have already exhausted

 3   administrative measures to seek for an expedite action of their applications setting out

 4   facts for consideration under the circumstances, and Defendant agency has denied that

 5   requests. They have exhausted all the possible resources to expedite action on the EAD

 6   applications.

 7

 8                                       ATTORNEYS’ FEES

 9          41.      Plaintiffs incorporate paragraphs 1 to 49 as if fully stated herein.

10          42.      As a result of Defendants’ unlawful actions, Plaintiffs were required to

11   retain legal counsel and to pay counsel reasonable attorneys’ fees. Plaintiffs qualify for

12   fees, expenses, and costs under the Equal Access to Justice Act (“EAJA”), 5 U.S.C. §

13   504 and 28 U.S.C. § 2412.

14          43.      Pursuant to the EAJA, Plaintiffs respectfully request recovery of their costs,

15   expenses, and fees as the Defendants’ actions are not and have not been substantially

16   justified.

17

18                                     PPRAYER FOR RELIEF

19   WHEREFORE, Plaintiffs respectfully request that this Court:

20        A.      Assume jurisdiction over this action and grant them relief.



                                                    17
               PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR INJUNCTIVE RELIEF
       Case 2:21-cv-06391 Document 1 Filed 08/08/21 Page 18 of 19 Page ID #:18




 1        B.    Compel Defendants to adjudicate Plaintiffs’ I-539 and I-765 applications as

 2             soon as possible.

 3        C.   Award Plaintiffs’ reasonable costs and attorney’s fees under the Equal Access

 4             to Justice Act; and

 5        D.   Award such further relief as the Court deems necessary or proper.

 6

 7

 8   Dated this 6th day of August 2021           Respectfully submitted

 9

10                                                _______________________________
                                                  ROBERT K. LU
11                                                   rlu@reidwise.com
                                                  REID & WISE LLP
12                                                U.S. Bank Tower
                                                  633 West Fifth Street, 26th Floor
13                                                Los Angeles, CA 90071
                                                  Tel.: 619.300.1849
14                                                Attorney for Plaintiffs

15

16

17

18

19

20



                                                18
               PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR INJUNCTIVE RELIEF
     Case 2:21-cv-06391 Document 1 Filed 08/08/21 Page 19 of 19 Page ID #:19




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20


                                           1
